                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                 4:14CR3072
                                         )
             v.                          )
                                         )
ALEX GARDEN,                             )                   ORDER
                                         )
                   Defendant.            )
                                         )


      After consultation with counsel and the Probation Officer,

      IT IS ORDERED that by the close of business on Monday, March 11, 2019,
counsel shall jointly advise me how best to proceed in this case given the pending and
impending criminal charges. The advice may be provided by email.

      DATED this 26th day of February, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
